     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDWIN PINEDA BARRIENTOS,                           No. 2:20-cv-2234-TLN-EFB P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    ROSEMARY NDHO, Warden,
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. He challenges his 2017 convictions for violating California Penal

19   Code § 288.7(a), sexual intercourse and sodomy of a child under 10 years of age. ECF No. 1 at 1;

20   ECF No. 1-1 at 1. Petitioner alleges that (1) his conviction was based on insufficient evidence;

21   (2) the trial court erroneously admitted a statement made by the victim; and (3) the prosecutor

22   committed misconduct by misstating evidence two times. Id. at 5-10. For the reasons that

23   follow, the petition must be denied.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                        1
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 2 of 14


 1              I. Background
 2          The facts, as relayed by the California Court of Appeal1, are:
 3          In 2016, the time of crimes, Y.P. (the mother) had four children: a daughter A.,
            age 13; a son D., age, 10; a younger son; and a two-year eight-month old
 4          daughter, the victim. The mother was single and had come from Mexico in 2005;
            she was undocumented. She worked in the butcher department of a grocery store
 5          and cleaning an office and a gym.
 6          When the mother first came to Sacramento, defendant's brother William rented
            her a room. After about four months, she moved to a different house and William
 7          moved to an apartment with defendant. The mother cleaned William and
            defendant's apartment. She had a brief sexual relationship with defendant. She
 8          told a defense investigator they had sex on the sofa in defendant's apartment a day
            or two before the incident with the victim. On a Friday in March 2006, the mother
 9          went to clean defendant's apartment and brought her children. They stayed there
            all day and night. The next morning, she went to work and left the children there.
10          She went out with William that night. When she returned after midnight, the
            children were asleep and they all stayed there that night. The next morning,
11          Sunday, the mother again went to work, returning during lunch and after work.
            She and her children returned to their home between 7:00 and 8:00 that night.
12
            While undressing the victim for a bath, the mother noticed blood on the child's
13          underwear and pants. She asked the victim if someone had touched her. The
            victim said it was defendant; he had touched her with his finger. The mother
14          checked the victim's body and found scratches in her rectum. The victim was
            scared and became more frightened as the mother asked questions and checked
15          her body. The mother put the victim's underwear in a bag as "evidence for my
            child." She later gave the bag to a sheriff's deputy.
16
            The mother asked A. and D. what had happened. At first they said nothing, but
17          then they told her the same basic account of events they told at trial. At defendant
            and William's apartment D. was playing video games with his brother when he
18          heard a loud noise and the victim crying. He went to defendant's bedroom and
            knocked on the door. He told defendant to open the door, but it was locked. D.
19          banged on the door several times. Defendant said the door was unlocked, but it
            wasn't. A. also heard the loud bump from defendant's room; it sounded like
20          something fell. She joined D. in banging on defendant's door. She was mad and
            threatened to break the door down.
21
            A. heard defendant tell the victim to be quiet; his voice "did not sound like a
22          normal voice." Defendant finally opened the door. The victim was crying and
            went to A. A. asked defendant what had happened and he said the victim fell. He
23          "looked nervous." The victim would not tell A. what happened but cried as she
            does when she is hurt and would not calm down. Neither A. nor D. told their
24          mother about this incident when she returned to the apartment.
25          The mother did not call the police because she was afraid her children would be
            taken away as she had left them with a man. The next afternoon she took the
26
            1
27             The facts recited by the state appellate court are presumed to be correct where, as here,
     the petitioner has not rebutted the facts with clear and convincing evidence. 28 U.S.C.
28   § 2254(e)(1); Slovik v. Yates, 556 F.3d 747, 749 n.1 (9th Cir. 2009) (as amended).
                                                         2
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 3 of 14


 1          victim to the hospital. There the police were called and a sheriff's deputy escorted
            them to the BEAR (Bridging Evidence Assessment and Resources) clinic for a
 2          sexual assault exam.
 3          A physician's assistant conducted the forensic exam of the victim. The victim had
            a bruise on her cheek. Her genital exam appeared normal but it was hard to
 4          visualize the shape of the hymen because she was squirming. There were
            lacerations in the rectal area that were consistent with sexual assault. The
 5          physician's assistant collected swabs from inside the victim's mouth, her vulva,
            two from the vestibule (immediately beyond the labia majora and below the labia
 6          minora), and two from the anal area. She also collected the underwear the victim
            was wearing.
 7
            A criminalist analyzed the swabs and cuttings from both pairs of the victim's
 8          underwear (worn the day of the incident and the day of the exam). There was no
            evidence of acid phosphatase, an enzyme in high concentration in semen, on any
 9          of the samples. But a small amount of sperm was found on the vulva swab, both
            vestibule swabs, and one anal swab. The DNA profile of the sperm on the
10          vestibule swabs was consistent with defendant's profile. The sperm found on the
            cuttings from the underwear the victim wore the day of the incident was also
11          consistent with defendant's profile. The criminalist could not develop a full DNA
            profile for the sperm on the anal swab.
12
            Dr. Angela Vickers, a pediatrician specializing in child abuse and neglect,
13          testified as an expert. She testified there are usually no injuries to a child when the
            penetration does not enter the vaginal canal. Most sexually abused children have
14          normal exams. She explained, "When children are sexually abused and describe in
            their — you know, simple words, developmentally appropriate, that something
15          touched their genitals, whether it was a penis or a finger, even if they are to
            describe it, it may not go all the way into the vaginal canal. It may actually be
16          within the labia minora or perhaps just touching up against the hymen, and none
            of those structures would really be injured significantly by pushing up against or
17          touching." She also explained that young children are poor historians and do not
            distinguish between genitals and anus but use one word for "everything down in
18          that area."
19          Dr. Vickers found the anal lacerations, which were fresh, having been made
            within a few days, were consistent with penile penetration. The vestibule swabs
20          with sperm were indicative of penile penetration.
21

22   People v. Barrientos, No. C087480, 2019 Cal. App. Unpub. LEXIS 6235, at *1-6 (Sep. 19,

23   2019); ECF No. 1-1 at 3-6; ECF No. 12-8 at 2-5.

24          Petitioner’s appeal of his conviction was rejected by the state appellate court. ECF No.

25   1-1 at 6-17. The California Supreme Court denied review. ECF No. 1 at 2. Petitioner then filed

26   a habeas petition in the state high court, which was summarily denied and left the Court of

27   Appeal’s opinion as the last reasoned state court opinion on most of petitioner’s claims.2 Id.

28          2
                Petitioner includes one claim in his habeas petition that he did not present on direct
                                                         3
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 4 of 14


 1              II. Analysis
 2                    A. Standards of Review Applicable to Habeas Corpus Claims
 3          An application for a writ of habeas corpus by a person in custody under a judgment of a
 4   state court can be granted only for violations of the Constitution or laws of the United States. 28
 5   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or
 6   application of state law. Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502 U.S.
 7   62, 67-68 (1991); Park v. California, 202 F.3d 1146, 1149 (9th Cir. 2000).
 8          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas
 9   corpus relief:
10          An application for a writ of habeas corpus on behalf of a person in custody
            pursuant to the judgment of a State court shall not be granted with respect to any
11          claim that was adjudicated on the merits in State court proceedings unless the
            adjudication of the claim –
12
            (1) resulted in a decision that was contrary to, or involved an unreasonable
13              application of, clearly established Federal law, as determined by the Supreme
                Court of the United States; or
14
            (2) resulted in a decision that was based on an unreasonable determination of the
15              facts in light of the evidence presented in the State court proceeding.
16
            Under § 2254(d)(1), “clearly established federal law” consists of holdings of the United
17
     States Supreme Court at the time of the last reasoned state court decision. Thompson v. Runnels,
18
     705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, __ U.S. __, 132 S.Ct. 38 (2011);
19
     Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v. Taylor, 529 U.S. 362,
20
     405-06 (2000)). Circuit court precedent “may be persuasive in determining what law is clearly
21
     established and whether a state court applied that law unreasonably.” Stanley, 633 F.3d at 859
22
     (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit precedent may not
23
     be “used to refine or sharpen a general principle of Supreme Court jurisprudence into a specific
24
     legal rule that th[e] [Supreme] Court has not announced.” Marshall v. Rodgers, __ U.S. __, 133
25
     S. Ct. 1446, 1450 (2013) (citing Parker v. Matthews, 567 U.S. 37, 47-49 (2012) (per curiam)).
26

27
     appeal – that the prosecutor committed misconduct “when he told the jury that [the victim] was in
28   the room [with petitioner] over 20 minutes.” ECF No. 1 at 10.
                                                    4
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 5 of 14


 1   Nor may it be used to “determine whether a particular rule of law is so widely accepted among
 2   the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be accepted as correct.”
 3   Id. Further, where courts of appeals have diverged in their treatment of an issue, it cannot be said
 4   that there is “clearly established Federal law” governing that issue. Carey v. Musladin, 549 U.S.
 5   70, 77 (2006).
 6           A state court decision is “contrary to” clearly established federal law under § 2254(d)(1) if
 7   it applies a rule contradicting a holding of the Supreme Court or reaches a result different from
 8   Supreme Court precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634,
 9   640 (2003). Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court
10   may grant the writ if the state court identifies the correct governing legal principle from the
11   Supreme Court’s decisions, but unreasonably applies that principle to the facts of the prisoner’s
12   case.3 Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Williams, 529 U.S. at 413; Chia v. Cambra,
13   360 F.3d 997, 1002 (9th Cir. 2004). A federal habeas court “may not issue the writ simply
14   because that court concludes in its independent judgment that the relevant state-court decision
15   applied clearly established federal law erroneously or incorrectly. Rather, that application must
16   also be unreasonable.” Williams, 529 U.S. at 412; accord Schriro v. Landrigan, 550 U.S. 465,
17   473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its
18   independent review of the legal question, is left with a ‘firm conviction’ that the state court was
19   ‘erroneous.’”). “A state court’s determination that a claim lacks merit precludes federal habeas
20   relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s
21   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541
22   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal
23   court, a state prisoner must show that the state court’s ruling on the claim being presented in
24   federal court was so lacking in justification that there was an error well understood and
25   /////
26           3
             Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        5
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 6 of 14


 1   comprehended in existing law beyond any possibility for fairminded disagreement.” Richter, 562
 2   U.S. at 103.
 3          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing
 4   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,
 5   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)
 6   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of §
 7   2254(d)(1) error and that, if there is such error, we must decide the habeas petition by considering
 8   de novo the constitutional issues raised.”).
 9          In evaluating whether the petition satisfies § 2254(d), a federal court looks to the last
10   reasoned state court decision. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044,
11   1055 (9th Cir. 2004). If the last reasoned state court decision adopts or substantially incorporates
12   the reasoning from a previous state court decision, the court may consider both decisions to
13   ascertain the reasoning of the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir.
14   2007) (en banc). “When a federal claim has been presented to a state court and the state court has
15   denied relief, it may be presumed that the state court adjudicated the claim on the merits in the
16   absence of any indication or state-law procedural principles to the contrary.” Richter, 131 S. Ct.
17   at 784-85. This presumption may be overcome by a showing “there is reason to think some other
18   explanation for the state court’s decision is more likely.” Id. at 785 (citing Ylst v. Nunnemaker,
19   501 U.S. 797, 803 (1991)). Similarly, when a state court decision on a petitioner’s claims rejects
20   some claims but does not expressly address a federal claim, a federal habeas court must presume,
21   subject to rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, __
22   U.S. __, 133 S. Ct. 1088, 1091 (2013).
23          Where the state court reaches a decision on the merits but provides no reasoning to
24   support its conclusion, a federal habeas court independently reviews the record to determine
25   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.
26   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo
27   review of the constitutional issue, but rather, the only method by which we can determine whether
28   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no
                                                       6
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 7 of 14


 1   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no
 2   reasonable basis for the state court to deny relief.” Richter, 131 S. Ct. at 784.
 3          When it is clear, however, that a state court has not reached the merits of a petitioner’s
 4   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal
 5   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462
 6   F.3d 1099, 1109 (9th Cir. 2006); Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003).
 7                  B. Petitioner’s Claims
 8          Petitioner asserts four claims in this petition, which the court will analyze in turn. First,
 9   petitioner claims that his conviction was supported by insufficient evidence. The California Court
10   of Appeal rejected this claim in the last reasoned state court opinion on the matter as follows:
11          Defendant contends there is insufficient evidence to sustain the convictions
            because there is no evidence of penile penetration. He contends the prosecution's
12          case was based on inferences that are not supported by the evidence and suggests
            alternative explanations for the evidence at trial. He contends the small amount of
13          sperm found does not prove penile penetration because sperm is hardy, the mother
            had sexual relations with defendant on the sofa shortly before the alleged incident,
14          and the sperm could have transferred from her to the victim. He discounts Dr.
            Vickers's testimony as biased because she always found examinations consistent
15          with allegations of sexual abuse regardless of whether there were any injuries.
16          "'The standard of review is well settled: On appeal, we review the whole record in
            the light most favorable to the judgment below to determine whether it discloses
17          substantial evidence—that is, evidence that is reasonable, credible and of solid
            value—from which a reasonable trier of fact could find the defendant guilty
18          beyond a reasonable doubt. [Citations.] "'[I]f the verdict is supported by
            substantial evidence, we must accord due deference to the trier of fact and not
19          substitute our evaluation of a witness's credibility for that of the fact finder.'"
            [Citation.] "The standard of review is the same in cases in which the People rely
20          mainly on circumstantial evidence. [Citation.] 'Although it is the duty of the
            [finder of fact] to acquit a defendant if it finds that circumstantial evidence is
21          susceptible of two interpretations, one of which suggests guilt and the other
            innocence [citations], it is the [finder of fact], not the appellate court which must
22          be convinced of the defendant's guilt beyond a reasonable doubt.'"' [Citation.]
23          "'An appellate court must accept logical inferences that the [finder of fact] might
            have drawn from the circumstantial evidence.' [Citation.] 'Before the judgment of
24          the trial court can be set aside for the insufficiency of the evidence, it must clearly
            appear that on no hypothesis whatever is there sufficient substantial evidence to
25          support the verdict of the [finder of fact].' [Citation.]" (People v. Sanghera (2006)
            139 Cal.App.4th 1567, 1572, 43 Cal. Rptr. 3d 741.)
26
            The jury heard evidence that defendant and the victim were in his bedroom
27          behind a locked door, and he took some time to open the door despite the victim's
            siblings pounding on it and demanding that he open it. Defendant told the victim
28          to be quiet in an abnormal voice. When defendant did open the door, the victim
                                                     7
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 8 of 14


 1         was crying and ran to her big sister for comfort. Defendant looked nervous and
           said he did not do anything. The reasonable inference from these suspicious
 2         circumstances is that something happened to the victim other than defendant's
           explanation of a fall.
 3
           Further, there was substantial evidence that what happened was sexual intercourse
 4         and sodomy.
 5         "The elements of sexual intercourse or sodomy with a child 10 years of age or
           younger (§ 288.7, subd. (a)) are: (1) The defendant engaged in a act of sexual
 6         intercourse or sodomy with the victim; (2) when the defendant did so, the victim
           was 10 years of age or younger; and (3) at the time of the act, the defendant was
 7         at least 18 years old." (People v. Mendoza (2015) 240 Cal.App.4th 72, 79, 191
           Cal. Rptr. 3d 905.) Sexual intercourse under section 288.7 requires penetration of
 8         only the labia majora, not the vagina. (People v. Dunn (2012) 205 Cal.App.4th
           1086, 1097, 141 Cal. Rptr. 3d 193.) Similarly, sodomy requires only slight
 9         penetration. (Mendoza, at p. 79.)
10         The jury heard that sperm, matching defendant's DNA profile, was found on the
           vulva swab and both vestibule swabs from the victim, as well as on her
11         underwear. The vestibule is located behind the labia majora, indicating the
           sufficient penetration. Dr. Vickers, the expert, opined this presence of sperm was
12         consistent with penile penetration. Although there was no evidence of any injury
           to the victim's genitalia, Vickers testified there is usually no injury if the
13         penetration is not into the vaginal canal. In fact, she testified, the majority of
           sexually abused children have no physical findings of injury and their injuries
14         heal quickly. Defendant contends an inference of genital penetration is not
           reasonable because the victim did not report any contact with her genitalia.
15         Vickers explained that young children do not distinguish between their genitalia
           and anus, often using the same word to describe both. This was substantial
16         evidence of sexual intercourse.
17         Defendant attacks Vickers's testimony as biased. Whether her testimony was
           credible was a decision for the jury. "Conflicts and even testimony which is
18         subject to justifiable suspicion do not justify the reversal of a judgment, for it is
           the exclusive province of the trial judge or jury to determine the credibility of a
19         witness and the truth or falsity of the facts upon which a determination depends.
           [Citation.] We resolve neither credibility issues nor evidentiary conflicts; we look
20         for substantial evidence." (People v. Maury (2003) 30 Cal.4th 342, 403, 133 Cal.
           Rptr. 2d 561, 68 P.3d 1.)
21
           Defendant's contention that the sperm may have been transferred from the mother
22         to the victim is only speculation. The jury heard no evidence on the likelihood of
           transfer. Although there was some evidence that the mother had sex with
23         defendant on a sofa one to two days before the locked door incident, there was no
           evidence that any sperm was left on the sofa or as to how it possibly could have
24         been transferred to the victim's underwear and genitalia.
25         There was also substantial evidence of sodomy. The victim was two and had
           sperm in her anus. While the source of the sperm on the anal swab could not be
26         identified, the reasonable inference is that its source was the same as the other
           sperm found on the victim and her underwear. Further, the victim had lacerations
27         in the rectal area that were consistent with sexual assault and penile penetration.
           The lacerations were made within a few days of the examination.
28
                                                      8
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 9 of 14


 1            Defendant points out that the victim described assault by only a finger and
              contends "It is not reasonable to assume that what she was describing as a finger
 2            was in fact his penis . . . ." We disagree. First, there was no evidence the young
              victim knew what a penis was. Further, the lack of precision by a very young
 3            child in describing events during a sexual assault is understandable and was
              confirmed by the expert testimony. Finally, the nature of the act of molestation
 4            was a question for the jury and substantial evidence supports the jury's conclusion
              that it was sodomy.
 5

 6   People v. Barrientos, No. C087480, 2019 Cal. App. Unpub. LEXIS 6235, at *6-11 (Sep. 19,

 7   2019).

 8            The state court analysis was not contrary to, nor did it involve an unreasonable application

 9   of, clearly established federal law. Under the federal constitutional guarantee of due process, a

10   criminal conviction must be supported by sufficient evidence for the jury to find a defendant

11   guilty beyond a reasonable doubt. Musacchio v. United States, 577 U.S. 237, 136 S. Ct. 709, 715

12   (2016). A court reviewing a conviction for sufficiency of the evidence analyzes whether,

13   considering the evidence in the light most favorable to the prosecution, any rational trier of fact

14   could have found the essential elements of the crime proved beyond a reasonable doubt. Id. The

15   reviewing court does not “intrude on the jury’s role to resolve conflicts in the testimony, to weigh

16   the evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Id. (internal

17   quotation marks omitted). The state courts’ rejection of petitioner’s sufficiency of the evidence

18   claim did not run contrary to or unreasonably apply these standards.

19            Second, petitioner contends that the trial court violated his Confrontation Clause rights

20   when it admitted into evidence the victim’s statement to her mother that petitioner had hurt her

21   with his finger. In rejecting this claim, the state appellate court reasoned:

22            Defendant contends the trial court erred in admitting the victim's statement that
              defendant hurt her with his finger. He contends . . . admission of the statement
23            violated his confrontation rights.
24            A. Background
              The People moved to admit the victim's statement to her mother "Edwin hurt me
25            with his finger" on several grounds. . . .
26            In an in limine motion, defendant objected to the admission of any statement by
              the victim as a violation of his confrontation rights unless she testified.
27
              The trial court ruled the statement was admissible.
28
                                                         9
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 10 of 14


 1            ***
 2            D. Confrontation
              Defendant contends admission of the victim's hearsay statement violated his
 3            confrontation rights because the victim did not testify. He contends the statement
              was testimonial because the mother was conducting an investigation as to who
 4            had abused her daughter, keeping her underwear as "evidence for my child."
              Because the error was of constitutional magnitude, the test for prejudice is the
 5            beyond a reasonable doubt standard of Chapman v. California (1967) 386 U.S.
              18, 87 S. Ct. 824, 17 L. Ed. 2d 705.
 6
              In Crawford, the United States Supreme Court explained, "the principal evil at
 7            which the Confrontation Clause was directed was the civil-law mode of criminal
              procedure, and particularly its use of ex parte examinations as evidence against
 8            the accused." (Crawford v. Washington, supra, 541 U.S. at p. 50.) With this focus
              in mind, the court held that the Sixth Amendment bars "admission of testimonial
 9            statements of a witness who did not appear at trial unless he was unavailable to
              testify, and the defendant had had a prior opportunity for cross-examination." (Id.
10            at pp. 53-54.) Testimonial statements include testimony at a preliminary hearing
              or grand jury, statements during police interrogations, and other statements that a
11            reasonable person would believe could be used at a future trial. (Id. at p. 52.) To
              be testimonial, a statement must be made in purpose and form similar to
12            testimony at trial, under circumstances with a degree of formality and solemnity
              characteristic of testimony, and be given and taken to establish or prove some past
13            fact for possible use in a criminal trial. (People v. Cage (2007) 40 Cal.4th 965,
              984, 56 Cal. Rptr. 3d 789, 155 P.3d 205.) The key question is whether the
14            statement is "procured with a primary purpose of creating an out-of-court
              substitute for trial testimony." (Michigan v. Bryant (2011) 562 U.S. 344, 358, 131
15            S. Ct. 1143, 179 L. Ed. 2d 93.)
16            The victim's statement to her mother was not testimonial. It was not taken for the
              primary purpose to establish a fact for use at trial. Instead, the mother sought an
17            explanation for the blood on her child's underwear. The statement was not
              comparable to those in a court hearing or structured police interview because
18            there was no formality or solemnity. It was a casual conversation while a mother
              was undressing a young child for a bath. Tellingly, the mother did not then call
19            the police. Instead, she waited until the next afternoon to take the victim to the
              hospital. It was only then that the police were contacted.
20
              Because there was no violation of defendant's confrontation rights, the Chapman
21            harmless error test does not apply.
22   People v. Barrientos, No. C087480, 2019 Cal. App. Unpub. LEXIS 6235, at *11-19 (Sep. 19,

23   2019).

24            The Sixth Amendment’s Confrontation Clause provides: “In all criminal prosecutions, the

25   accused shall enjoy the right . . . to be confronted with the witnesses against him.” As the state

26   court correctly stated, the clause is concerned only with testimonial statements. Michigan v.

27   Bryant, 562 U.S. 344, 352-54 (2011). While the contours of the term “testimonial” are not

28   precisely defined, “the most important instances in which the Clause restricts the introduction of
                                                        10
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 11 of 14


 1   out-of-court statements are those in which state actors are involved in a formal, out-of-court
 2   interrogation of a witness to obtain evidence for trial.” Id. at 358. The state courts’ conclusion
 3   that the victim’s statement was not testimonial, and thus not subject to the Confrontation Clause,
 4   was not contrary to, nor an unreasonable application of, these principles.
 5          Third, petitioner argues that the prosecutor committed misconduct when he stated that the
 6   prosecution expert, Dr. Vickers, had testified that a child the age of the victim “would not
 7   necessarily know the difference between a penis and a finger.” According to petitioner, Dr.
 8   Vickers testified that a young child would not be able to tell how far someone had entered her
 9   vagina and whether it was penetrated with a penis or finger. In rejecting this claim, the state
10   appellate court reasoned:
11          Defendant contends the prosecutor committed misconduct by misstating the
            evidence. He notes the prosecutor argued Dr. Vickers testified a child of the
12          victim's age would not be able to distinguish between a finger and a penis, when
            the doctor actually testified a young child would not distinguish between her
13          genitals and her anus and could not tell how deep the penetration was and whether
            by a finger or penis. Defendant contends this contention should not be forfeited
14          despite the failure to object because such failure was ineffective assistance of
            counsel. He argues the prosecutor's error, providing unsworn expert testimony,
15          violated his constitutional rights by usurping the function of the jury and requires
            reversal.
16
            During closing argument, the prosecutor said Dr. Vickers "told you that children
17          of [the victim's] age really don't know the difference between their anus and their
            genitals. It's all kind of one position. They don't know the difference between a
18          finger and a penis." "Dr. Vickers says age-appropriate conduct [sic] is she would
            not necessarily know the difference between a finger and a penis." Defendant
19          contends this argument was a prejudicial misstatement of Vickers' actual
            testimony. "When children are sexually abused and describe in their — you know,
20          simple words, developmentally appropriate, that something touched their genitals,
            whether it was a penis or a finger, even if they are to describe it, it may not go all
21          the way into the vaginal canal."
22          "'It is settled that a prosecutor is given wide latitude during argument. The
            argument may be vigorous as long as it amounts to fair comment on the evidence,
23          which can include reasonable inferences, or deductions to be drawn therefrom.
            [Citations.] It is also clear that counsel during summation may state matters not in
24          evidence, but which are common knowledge or are illustrations drawn from
            common experience, history or literature.'" (People v. Wharton (1991) 53 Cal.3d
25          522, 567, 280 Cal. Rptr. 631, 809 P.2d 290.)
26          We find no misconduct. The prosecutor's argument was a fair comment on Dr.
            Vickers's testimony that very young children are poor historians and cannot
27          accurately describe sexual assault because their simple language fails to make
            certain distinctions. Although the prosecutor did briefly note in argument that
28          there was no evidence that the victim knew the difference between a penis and a
                                                      11
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 12 of 14


 1            finger, rather than qualifying that the expert had said children could not
              necessarily distinguish between a penis and finger touching their genital and anal
 2            areas, this deviation was minor. Even if the prosecutor did misstate the evidence,
              the error was not "'"so egregious that it infects the trial with such unfairness as to
 3            make the conviction a denial of due process"'" and so violate the federal
              constitution. (People v. Gionis (1995) 9 Cal.4th 1196, 1214, 40 Cal. Rptr. 2d 456,
 4            892 P.2d 1199.) Nor was it misconduct under state law because it did not involve
              "'"the use of deceptive or reprehensible methods to attempt to persuade either the
 5            court or the jury."'" (People v. Espinoza (1992) 3 Cal.4th 806, 820, 12 Cal. Rptr.
              2d 682, 838 P.2d 204.)
 6

 7   People v. Barrientos, No. C087480, 2019 Cal. App. Unpub. LEXIS 6235, at *20-22 (Sep. 19,

 8   2019).

 9            This conclusion was not contrary to, nor an unreasonable application of, clearly established

10   federal law. Federal habeas review of prosecutorial misconduct claims is limited to the narrow

11   issue of whether the alleged misconduct violated due process. Donnelly v. DeChristoforo, 416

12   U.S. 637, 642 (1974); Thompson v. Borg, 74 F.3d 1571, 1576 (9th Cir. 1996). The court

13   considers the alleged misconduct in light of the entire trial, and relief will be granted only if the

14   misconduct by itself infected the trial with unfairness. Donnelly, 416 U.S. at 639-43. In this case,

15   it is a stretch to consider the prosecutor’s statement to be erroneous, much less misconduct, and

16   the state court’s conclusion that it did not infect the trial with unfairness was not unreasonable or

17   contrary to federal law.

18            Lastly, petitioner argues that the prosecutor committed misconduct when “he told the jury

19   that [the victim] was in the room over 20 minutes.” ECF No. 1 at 10. Petitioner did not include

20   this claim in his direct appeal but states on his federal petition that he raised it in his habeas

21   petition to the California Supreme Court. ECF No. 1 at 10. He appended the state habeas petition

22   to his federal petition as Exhibit 7. ECF No. 1 at 390-405. The court does not find the claim

23   within that document. Accordingly, the claim appears unexhausted. 28 U.S.C. § 2254(b).

24            When an applicant for a writ of habeas corpus fails to exhaust his state remedies on a claim

25   presented in a federal petition, the remedy is normally to dismiss the claim without prejudice or

26   stay the case while the petitioner presents the unexhausted claim to the state high court. See

27   generally King v. Ryan, 564 F.3d 1133 (9th Cir. 2009). However, while a federal court may not

28   /////
                                                         12
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 13 of 14


 1   grant an unexhausted claim on the merits, it has discretion to deny an unexhausted claim on the
 2   merits. 28 U.S.C. § 2254(b)(2); Runningeagle v. Ryan, 686 F.3d 758, 778 n.10 (9th Cir. 2012).
 3          The court should exercise that discretion here, where the record reveals no reference by
 4   the prosecutor to twenty minutes spent by the victim in petitioner’s room. See ECF No. 1 at 182-
 5   97, 224-32 (reporter’s transcript of the prosecutor’s closing arguments). In fact, review of the
 6   closing arguments reveals only a single vague reference to that period of time: “And some period
 7   of time elapses where [the victim’s older sister] can hear [the victim] inside [the room with
 8   petitioner].” ECF No. 1 at 184 (emphasis added). As petitioner’s claim lacks the factual basis on
 9   which it is premised, it cannot support habeas relief.
10              III. Motions for Evidentiary Hearing and Appointment of Counsel
11          With his traverse, petitioner has filed motions for an evidentiary hearing and for
12   appointment of counsel. There currently exists no absolute right to appointment of counsel in
13   habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). The court may
14   appoint counsel at any stage of the proceedings “if the interests of justice so require.” See 18
15   U.S.C. § 3006A; see also, Rule 8(c), Rules Governing § 2254 Cases. The court does not find that
16   the interests of justice would be served by the appointment of counsel.
17          Having determined that petition does not state a successful habeas claim, the court finds
18   that an evidentiary hearing is unnecessary. See Schriro v. Landrigan, 550 U.S. 465, 474 (2007)
19   (“[I]f the record refutes the applicant's factual allegations or otherwise precludes habeas relief, a
20   district court is not required to hold an evidentiary hearing.”).
21          The court notes that petitioner includes facts and claims in his traverse and motion for
22   evidentiary hearing that were not included in his petition. E.g., ECF No 18 (arguing for the first
23   time that: (1) the state appellate court “incorrectly applied the Watson standard of review”, (2) the
24   prosecution used “false evidence” to convict petitioner, (3) Dr. Vickers falsely testified that abuse
25   victims usually do not have injuries to their genitals or anus, (4) the trial court erroneously
26   excluded evidence that the victim had an infection in her anus in the days before her exam which
27   caused her to scratch and create the injuries found by the examiner, and (5) trial counsel rendered
28   ineffective assistance by failing to call a witness to testify “how semen can be transferred from
                                                        13
     Case 2:20-cv-02234-TLN-EFB Document 20 Filed 08/05/21 Page 14 of 14


 1   one place to another” and for failing to call petitioner’s brother to testify that the door behind
 2   which the abuse took place had no locking mechanism). Petitioner has not sought to amend the
 3   petition to include these claims, he has not presented the evidence and argument supporting the
 4   claims, and, most importantly, respondent has had no opportunity to address them. The court will
 5   not address these claims, as they are not properly presented in either the traverse or the
 6   evidentiary hearing motion. Delgadillo v. Woodford, 527 F.3d 919, 930 n.4 (9th Cir. 2008)
 7   (“Delgadillo argues for the first time in his reply brief that he was prejudiced by counsel's failure
 8   to object to the admission of hearsay testimony . . . [a]rguments raised for the first time in
 9   petitioner's reply brief are deemed waived.”); Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th
10   Cir. 1994) (“A Traverse is not the proper pleading to raise additional grounds for relief.”).
11              IV. Order and Recommendation
12          For the reasons stated above, it is hereby ORDERED that petitioner’s motions for
13   appointment of counsel and evidentiary hearing (ECF Nos. 18 and 19) are DENIED. It is further
14   RECOMMENDED that the petition for writ of habeas corpus be DENIED.
15          These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court and serve a copy on all parties. Such a document should be captioned
19   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
20   within the specified time may waive the right to appeal the District Court's order. Turner v.
21   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
22   his objections petitioner may address whether a certificate of appealability should issue in the
23   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing § 2254 Cases
24   (the district court must issue or deny a certificate of appealability when it enters a final order
25   adverse to the applicant).
26   DATED: August 5, 2021.
27

28
                                                        14
